DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/09/2020.
Applicant’s election without traverse of Group I, Claims 1-7 in the reply filed on 06/09/2020 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai, US 2017/0085021, in view of Duan, US 10476195.
Regarding claim 1, Tsai discloses; a method of manufacturing a receptacle connector, comprising: 											performing an assembly formation step in which a first assembly (Fig. 2; 2b) is 
Regarding claim 3, Tsai discloses; after the housing formation step, a carrier cutting step in which the front carrier and the rear carrier are separated (Fig. 6, 7 and ¶ 0039; top and bottom material band removed after molding)  from the receptacle connecter by cutting the front carrier cutting portions and the rear carrier cutting portions.
Regarding claim 4, Tsai discloses; in the housing formation step (Fig. 2, 6; 21 and ¶ 0039; 21a and 21b insert molded and assembled into a housing 21), a pair of passage holes is formed at respective lateral ends of the housing to allow the pair of 
Regarding claim 5, Tsai discloses; in the housing formation step, a lower insertion groove is formed on a lower surface of the housing to correspond in position to the lower ground and an upper insertion groove is formed on an upper surface of the housing to correspond in position to the upper ground (Fig. 2, 6, 7 and ¶ 0039, 0062, 0064; housing 21 has grooves on both side for signal, power and ground terminals).
Regarding claim 6, Tsai discloses; in the assembly formation step, a pair of first insertion ends bent upwards (Fig. 3; engaging part 415a is bent upward of ground 413) from respective lateral ends of the lower ground is formed; a pair of first insertion grooves (Fig. 2; grooves formed on 7) is formed at respective lateral ends of the middle plate to correspondingly receive the first insertion ends; a pair of second insertion ends bent downwards (Fig. 3; engaging part 315a is bent downward of ground 413) from respective lateral ends of the upper ground is formed; and a pair of second insertion grooves  (Fig. 2; grooves formed on 7) is formed at respective lateral ends of the middle plate to correspondingly receive the second insertion ends.
Regarding claim 7, Tsai discloses; in the housing formation step, a connection end bent downwards (Fig. 2, 6; bottom part of 72 bent downward) from a rear end of the middle plate protrudes downwardly of the housing.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
Regarding applicant argument that Tsai fails to disclose any portions corresponding to "rear carrier cutting portions" that protrude from lateral ends of the first terminal module 2a, however new 103 rejection with new set of references, such as Tsai in view of Duan has been applied, please see the rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391.  The examiner can normally be reached on M-F 9-6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AZM A PARVEZ/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729